 In the Matterof ATLASMILLS, INC.andTEXTILE HOUSEWORKERSUNION No. 2269,UNITEDTEXTILEWORKERS OF AMERICACase No. C-107.-Decided July 14, 1937Silkand Rayon Jobbing Business--Interference,Restraint or Coercion:expressed opposition to labor organization,threats of retaliatory action ; dis-crediting union ; attempts to persuade employees to resign from union;denialof right of employees to be represented by non-employees;attempt to interferewith right to strike;during strike:soliciting and inducing individual strikersto return towork-Discrimination:discharge;non-reinstatement of dischargedemployees onstrike-Condition of Employment:non-membership in union-Strike:provoked by employer's unfair labor practices-EmployeeStatus:duringstrike-Unit Appropriate for Collective Bargaining:organization of business ;occupationaldifferences-Representatives:proof of choice:membership inunion-Collective Bargaining:refusal to negotiate with representatives ; em-ployer's duty as affected by strike;dilatory tactics,using negotiating processas strike-breaking device ; meeting with representatives but with nobona fideintent to reach anagreement-Reinstatement Ordered:employees dischargedand denied reinstatement following strike-BackPay:awarded.Mr. LesterLevinforthe Board. .Mr. Philip S.Birnbaum,ofNew York City,for the respondent.Mr. Ralph T.SewardandMr. HymanA. Schulson,of counsel tothe Board.DECISIONSTATEMENT OF CASEUpon charges duly filed by the Textile House Workers UnionNo. 2269, United Textile Workers of America, herein called Local2269, the National Labor Relations Board, herein called the Board,by Elinore Morehouse Herrick, Regional Director for the SecondRegion (New York, New York), issued its complaint dated May 1,1936, against Atlas Mills, Inc., New York City, herein called the re-spondent.The complaint, a notice of hearing, and an amendednotice of hearing were duly served on all parties.The respondentfiled no answer or other pleading.In substance the complaint alleged that on about April 10, 1936,the respondent, a New York corporation engaged at a place of busi-ness inNew York City in the sale and shipment of rayons and silksin interstate commerce, had refused to bargain collectively with Local2269, although at that time Local 2269 by its organizer, David M.Livingston, had been designated by a majority of the employees inthe respondent's shipping department as their representative for the10 DECISIONS AND ORDERS11purposes of collective bargaining, and although the shipping de-partment constituted a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the NationalLabor Relations Act, 49 Stat. 449, herein called the Act.The com-plaint further alleged that on about April 10, 1936, the respondent,by its officers and agents, discharged and had since refused to re-instate, Nat Hoffman, Sidney Micheloff,l Tom De La Curti,2 MarvinGlay, Eddie Fernandez, Milton Schwartz, Rudy Graff, Jack Silver,Al Goldwasser, Al Schneider, Lou Malecki, Arthur Greenberg,Harold Spielman, Morton Goldberg, and Ben Richman for the rea-son that they had joined and assisted Local 2269.By these and byother acts, the respondent was alleged to have engaged in unfairlabor practices within the meaning of Section 8, subdivisions (1),(3), and (5) and Section 2, subdivisions (6) and (7) of the Act.On May 25 and 26, 1936, a hearing was held in New York Citybefore Emmett P. Delaney, the Trial Examiner duly designated bythe Board.The respondent appeared and took part in the hearing.During the course of the hearing counsel for the Board moved todismiss the complaint as to Nat Hoffman, Sidney Micheloff, MarvinGlay, Eddie Fernandez, and Al Schneider, it being shown that theseemployees had been reinstated by the respondent.The motion wasgranted.At the close of the hearing, counsel for the respondentmoved to dismiss the complaint upon the ground that the allegationshad not been proved. The motion was denied. Counsel for the Boardthen moved to conform the pleadings to the proof. The motion wasgranted.Full opportunity to be heard, ' to examine and cross-examine wit-nesses, and to produce evidence bearing upon the issues was affordedto all parties.On June 6, 1936, the Trial Examiner filed his Intermediate Reportfinding that the respondent had engaged in and was engaging in theunfair labor practices alleged in the complaint and recommendingin substance that the respondent cease and desist therefrom, offer toreinstate the ten remaining discharged employees with back pay,and upon request proceed to bargain collectively with Local 2269.Exceptions to the Intermediate Report were thereafter filed by therespondent.The Board has reviewed all the rulings made by the Trial Exam-iner on motions and objections and other matters and finds that noprejudicial errors were committed.The rulings are hereby affirmed.We have further considered the exceptions to the Intermediate Reportand find no merit in them. They are hereby overruled.1 Referred to in the complaint as Syd Michaeloff.Referred to in the complaint as Tom Dellecurti 12NATIONAL LABOR RELATIONS BOARDOn June 27, 1936, an order was made in the United States DistrictCourt for the Southern District of New York approving the filing ofthe respondent's petition for relief under the provisions of Section77-B of the Bankruptcy Act, and continuing the respondent in pos-session of its assets and properties.Thereafter, notice of the pend-ency of this proceeding and the proposed issuance of the decision,findings of fact, conclusions of law, and order herein was duly givenby the Board to said Court, which declined to interfere therewith.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE RESPONDENT AND ITS BUSINESSThe respondent, Atlas Mills, Inc., is a New York corporation,having its principal place of business at 1441 Broadway, New YorkCity, where it is engaged in the purchase, reception, sale, and ship-ment of rayons and silks.All the stock of the respondent is heldby its president and vice-president, Charles Goldman and O. S. Gold-man, respectively.They hold identical offices and all the stock inthe Atlas Silk Mills of Virginia and the Stuart Silk Mills, corpo-rationswhose plants are located respectively in Martinsville andStuart, Virginia.The respondent, in the vernacular of the trade, is a "jobber"; itpurchases rayons and silks in the yarn or woven form, has the ma-terial shipped to various spinning, weaving, dyeing, and finishingplants to be converted at its order into finished goods, receives thesegoods at its New York office, and sells and ships them to its cus-tomers throughout the United States. It does no manufacturingitself, but confines its activities to directing the transfer of its goodsfrom plant to plant, specifying the processes to which they are to besubjected, securing orders for them when finished, and in New Yorkinspecting, measuring, and shipping them.The respondent's entire supply of raw silk is shipped to it fromJapan, the respondent receiving it in New York and sending it on tovarious mills which in turn weave, dye, and finish it. Silk is alsopurchased by the respondent in the form of "gray" woven cloth andsent at its order to various dyeing and finishing plants.From 25per cent to 50 per cent (or in slack times as much as 90 per cent) ofthe silk handled by the respondent is woven by the Atlas Silk Millsof Virginia and the Stuart Silk Mills.Less than three per cent iswoven at mills located within the State of New York.More than 75 per cent of the rayon yarn purchased by the respond-ent comes from States other than New York, most of it from Ten-nessee, but portions also from Virginia, New Hampshire, and RhodeIsland.As in the case of silk, the rayon yarn is woven into cloth DECISIONS AND ORDERS13at the respondent's direction ; 70 per cent of the respondent's rayoncloth, however, is purchased already woven.No rayon cloth usedby the respondent is woven in the State of New York.The dyeing plants for both the respondent's silk and rayon arelocated in New Jersey and Rhode Island.When they are shippedfrom the dyers to the respondent's plant at New York, the goods arecompletely finished and ready for sale.The respondent employs 15 salesmen, who operate throughout theUnited States soliciting orders for the respondent's rayons and silks.These orders are filled at the respondent's office in New York. Ifthe goods ordered are already in stock, as is usual, the order is filledand the goods are sent out the same day. If the goods are not instock, but must be dyed and finished to order, a week or ten days mayelapse before the order is filled.About 85 per cent of the respond-ent's materials are shipped to States other than New York.H. THE UNIONTextileHouse Workers Union No. 2269, United Textile Workersof America, affiliated with the American Federation of Labor, is alabor organization which admits to membership any person actuallyworking in a textile mill. Its membership also includes employeesin a number of textile wholesale houses in the New York metropolitanarea.III.THE APPROPRIATE UNITThe respondent's employees at its New York office fall naturallyinto four classifications: (a) clerical employees; (b) salesmen; (c)shipping employees; and (d) miscellaneous or "general" employees.The salesmen are a distinct group, operating for the most part outof the office, and returning only to turn in their orders to be filled.The clerical staff attends to the bookkeeping, the receiving and tabu-lating of orders, the drafting of instructions for the shipping ofgoods and of bills to accompany them, etc.The actual handlingof the goods is done by the employees in the shipping department.Various groups of employees in this department receive incomingmaterials and place it in stock; fill orders by removing goods fromstock for shipment; measure the goods; cut pieces of the desiredlengths; charge them to customers; and wrap, weigh, and ship them.The respondent employs one or two employees in addition to thosein the above classifications who do odd jobs and general work.A unit composed of the employees in the shipping department ofthe Atlas Mills, Inc., consisting of the employees engaged in receiv-ing incoming merchandise, filling orders, measuring, cutting, charg-ing, packing, and shipping the goods, and excluding all clerical,sales, supervisory, and general employees, would insure to the em-ployees the full benefit of their right to self-organization and 'tq 14NATIONAL LABOR RELATIONS BOARDcollective bargaining, and otherwise effectuate the policies of theAct, and constitute a unit which is appropriate for th& purposes ofcollective bargaining with respect to rates of pay, wages, hours ofemployment, and other conditions of employment.IV. REPRESENTATION BY LOCAL 2269 OF THE MAJORITY IN THEAPPROPRIATE UNITOn the evening of April 3, 1936, 13 employees in the shippingdepartment of the respondent met with David M. Livingston, anorganizerfor Local 2269, to discuss working conditions at the re-spondent's plant.At that meeting these 13 employees signified theirdesire to join Local 2269, filled out application cards, and paid all orpart of their initiation fee.Subsequently, on April 8, 1936, at leasttwo more employees from the shipping department applied for ad-missionto Local2269.In due course, membership cards and bookswere issued to all of these 15 employees, who are those named in thecomplaint as having been discharged for joining and assisting Local2269.There is evidence that two other employees applied for mem-bership at the meeting on April 8, 1936, but their identity is not madeclear in the record.At the meeting on April 8, 1936, it was decided, by the unanimousvote of the employees who had applied for membership in Local 2269,that David M. Livingston should represent them in collective bar-gaining with the respondent and should forthwith approach CharlesGoldman, the respondent's president, to open negotiations.At thesame time acommittee was appointed consisting of Nat Hoffman,Sidney Micheloff, and T. De La Curti,to seeGoldman and ask himto negotiate with Livingston, as representative of Local 2269.Theseinstructions to the committee were repeated at a meeting on April 9,1936.During the succeeding weeks of negotiation until May 6, 1936,Livingston reported back to the membership frequently.As set forth below, Livingston, a representative of the respondent,and the Regional Director for the Second Region met on April 16,1936, and compared the membership records of Local 2269 with apayroll of the week of April 9, 1936, submitted by the respondent.A classification of all the employees in the respondent's shippingdepartment made by Elinore Morehouse Herrick, Regional Director,in the presence of a representative of the respondent and without anyobjection on his part, discloses a total of 21 employees in the re-spondent's shipping department.Two letters submitted to theBoard's Regional Attorney by the respondent, dated August 19, 1936,and October29, 1936,listing the employees in,the respondent's ship-ping department as of the time of the hearing before the TrialExaminer show that, after giving the respondent all benefits of doubt, DECISIONS AND ORDERS15there was at most a total of 25 employees in that department, andthat the 15 members of Local 2269 constituted a clear majority.There was no evidence that there had been any change in the ship-ping department since Livingston first attempted to bargain withthe respondent on April 9, 1936.As a result, the Regional Directoradvised the respondent in writing that Local 2269 represented amajority of the employees in the respondent's shipping department.We therefore find that from April 9, 1936 to May 6, 1936, Local2269 was the duly designated representative of the majority of theemployees in the appropriate unit, and, pursuant to Section 9 (a) ofthe Act, was the exclusive representative of all the employees in suchunit for purposes of collective bargaining in respect to rates of pay,wages, hours of employment, and other conditions of employment.V. THE UNFAIR LABOR PRACTICESA. The dischargesOn April 9, 1936, pursuant to the instructions voted the precedingevening, Livingston called at the respondent's office, stated that hecame as representative of those of the respondent's employees who hadjoined Local 2269, and asked to see Charles Goldman, to open nego-tiations concerning working conditions.He was told that Goldmanwas out, but when he insisted on waiting he-was finally received byHarry Goldman, head of the shipping department, and "Joseph G.Eichenbaum, the respondent's certified public accountant.Askedby them for his credentials and for evidence that the respondent'semployees were members of the Union, he produced what he statedto be a written list of the names of the employees who had joinedLocal 2269.He had no personal credentials, but stated that NatHoffman, Tom De La Curti, and Sidney Micheloff had been appointeda committee to ask Charles Goldman to negotiate with him.HarryGoldman and Eichenbaum replied that as he was without credentialsthey did not know that he was a representative of Local 2269, thatthe list of names could have been prepared by anyone and was noevidence that their employees had joined Local 2269, and that iftheir employees were dissatisfied they could confer with the officersof the Company at any time and did not need outsiders to speak forthem.Livingston asked if they would see him if the committee toldthem that he was their representative.They replied that that couldbe discussed when the committee so informed them.With that theconversation terminated.On the same day, Nat Hoffman, Sidney Micheloff and Tom De LaCurti were called into Charles Goldman's office.Harry Goldmanand Eichenbaum were there. Charles Goldman asked the three 16NATIONAL LABOR RELATIONS BOARDemployees whether they had not just received raises in pay, whetherthey were dissatisfied, and if they were, why they did not come inthemselves to discuss the matter instead of sending someone else totalk for them.They replied that they were satisfied with their ownwages, but that lay-offs were frequent and that they were afraidthat if they approached the management themselves they would losetheir jobs.Goldman asked them whether, if he promised that theywould not lose their jobs, they would promise not to go out on strike.They agreed.Sidney Micheloff, a hostile witness testifying for theBoard under subpoena, stated that at Goldman's request they alsopromised to give up all connection with Local 2269.Despite theirinstructions, the committee did not ask Goldman to see Livingston.That evening Livingston and the committee reported their con-versations to a meeting of Local 2269. It was decided to send thecommittee back to Charles Goldman with the same instructions asbefore : i. e., to ask him to negotiate with Livingston as representa-tive of Local 2269. It was voted, furthermore, that if Goldmanrefused to see Livingston, the union members would strike.Early in the morning of the next day, April 10, 1936, the com-mittee approached Harry Goldman and told him that they had beeninstructed to ask him to see their representative, Livingston, andthat if he refused to see him the employees would strike.HarryGoldman replied that as Charles Goldman had stepped in and re-ceived their promise to *do nothing without consulting him, he him-self had no authority to make a decision at that time. Thereuponthe committee left.At about noon on the same day, the committee returned toHarry Goldman and told him that they had reported their conversa-tion to the other union members who had demanded'an immediateand definite answer.Harry Goldman at once called all the em-ployees in the shipping department into his office.He addressedthem briefly, stating, according to his own testimony, that they wereall getting along satisfactorily, that he did not want to see any ofthem leave, and that he hoped they would reconsider their decision.He then asked them whether they wanted to remain with the com-pany or go out on strike, and went down the list of employees askingeach whether he desired to go or stay. All the employees named inthe complaint left.There is evidence in the record that Harry Goldman went agreat deal further in his address than he admitted at the hearing;that, referring to the efforts of an outside organization to unionizethe plant, he stated that they could not have anything like that there;and that the choice he presented the employees was expressed sub-stantially as follows : "Those who want to stay with us without any DECISIO1cS AND ORDERS17outsider, all right; the others leave, go and get your pay." In thesetting of this case and the totality of its circumstances, we are in-clined to give credence to this testimony.The occasion for the meet-ing was the effort of Local 2269 to open negotiations with the re-spondent as representative of its employees.As part of that effort astrike had been threatened. It would be strange indeed if HarryGoldman had discussed this situation without referring to the unionwhich caused it.But we do not need to find that any specific lan-guage was used, or that the choice presented to the employees wasphrased in any particular way.The real alternative, inherent inthe situation itself, was clear: either to give up connection with Local2269 and abandon their legitimate weapon, the strike, or leave therespondent's employ.To condition employment upon the abandon-ment by the employees of the rights guaranteed them by the Act isequivalent to discharging them outright for union activities.The discharged members of Local 2269 immediately declaredthemselves on strike and commenced picketing the respondent'spremises.Though the picketing was discontinued on or about May5th, all but five of the employees were still on strike at the time ofthe hearing.Itmust be remembered that by striking, the employees did notsever their status as such.Here the strike was caused by the re-spondent's discriminatory discharges and hence the employees ceasedwork as a consequence of an unfair labor practice on the part of therespondent.Since they have not obtained any other regular and sub-stantially equivalent employment, and since their work has ceased be-cause of an unfair labor practice, the discharged employees have beensince April 10, 1936, and still are "employees" of the respondent with-in the meaning of Section 2, subdivision (3) of the Act.We find that the respondent, by discharging Tom De La Curti,Milton Schwartz, Rudy Graff, Jack Silver, Al Goldwasser, LouMalecki,Arthur Greenberg, Harold Spielman, Morton Goldberg,and Ben Richman for the reason that they joined and assisted Local2269, discriminated against them in regard to hire and tenure ofemployment, thereby discouraging membership in a labor organiza-tion.We further find that by such discrimination, the respondenthas interfered with, restrained, and coerced its employees in the ex-ercise of the right to self-organization, to form, join, or assist labororganizations, to bargain collectively through representatives of theirown choosing, and to engage in concerted activities for the purposesof collective bargaining and other mutual aid and protection, asguaranteed in Section 7 of the Act.We also find that the strike,commencing on April 10, 1936, is a labor dispute. 1sNATIONAL LABOR RELATIONS BOARDB. The refusal to bargain collectivelyAs stated above, it is clear that both Harry and Charles Goldmanrefused to negotiate with the representatives of its employees onApril 9 and 10, 1936. To answer a request for collective bargain-ing from a duly authorized labor organization by the discharge ofall employees who refuse to give up their affiliation with it is, takenby itself, a conclusive and effective refusal to bargain.The respond-ent, therefore, must be found to have refused to bargain collectivelywith Local 2269 on April 10, 1936, and the only question before usiswhether that refusal was continued during the subsequent weeksof negotiation.On April 13, 1936, Philip S. Birnbaum, the respondent's attorney,arranged a meeting with Livingstone and the committee.At thatmeeting Birnbaum stated that he had no authority to represent therespondent.He urged the employees to go back to work, however,and promised that if they did so, he would do everything in his powerto adjust the difficulties between the striking employees and the re-spondent.Livingston and the committee rejected this proposal onthe ground that they could not recommend the abandonment of thestrike before negotiations for a settlement had been even begun.Though they reported the offer to the members of Local 2269, noemployees returned to work.On April 16, 1936, Birnbaum, Livingston, and the committee metwith the Regional Director for the Second Region at the Board's'Regional office.At that meeting, the membership records of Local2269 were compared with a payroll submitted by the respondent.On the basis of this comparison, the Regional Director sent a letter tothe respondent stating that Local 2269 represented a majority ofthe employees in the shipping department of the respondent, an ap-propriate unit for the purpose of collective bargaining.On April16, 1936, Birnbaum addressed a letter to the Regional Director statingthat he had full authority to represent the respondent in the contro-versy with its employees, that since April 13, 1936, the respondenthad been willing to have the employees return to their regular em-ployment, that based upon her certification he would recognize Local2269 as the representative of the employees in the shipping depart-ment, but that he was writing the letter without prejudice to therights of either the respondent or its employees on strike on April161 1936.3According to Livingston's uncontradicted testimony, Liv-ingston was anxious to begin negotiations for a settlement at once,but Birnbaum refused and would make no appointment earlier thanApril 21, 1936.8Respondent's Exhibit No 1. DECISIONS AND ORDERS19On April 21, Birnbaum, Livingston, and the Committee m.,t atBirnbaum's office.Livingston put forward the demands of Local2269.They included a 40 hour week, an $18 a week minimum wage,back pay for strikers, and a two weeks' vacation, the agreement tobe in writing.Birnbaum repeated that he had full authority to rep-resent the respondent and would deal with Local 2269 since he was re-quired to by law.He stated, however, that before giving a finalanswer on any proposal he would have to consult Charles Goldmanand that Goldman would not consent to placing any agreement inwriting.They agreed to meet again the following day, but at Birn-baum's request the meeting was later postponed to April 23,1936.There followed a series of meetings between Livingston and Birn-baum at each of which Birnbaum brought forward at least one en-tirely new proposal, important enough to alter the entire basis ofnegotiations, the terms of each being further removed from the de-mands of Local 2269 than that which preceded it. On April 23, atBirnbaum's suggestion, they took as a basis for settlement an agree-ment recently concluded between Livingston, as representative ofLocal 2269, and the Benrose Silk Corporation.An understandingwas reached which provided in substance for a $15.00 minimum wage,for a 44 hour week, a week's vacation with pay for employees work-ing more than one year, a $2.00 increase for six employees, regularpay for overtime and during certain legal holidays, the sharing ofwork during slack periods, $10.00 back pay for strikers returning towork, and recognition of Local 2269 as long as it represented a ma-jority of the employees.These typewritten provisions Birnbaumstated he would have to take back to Charles Goldman for hisapproval.On the following day, Birnbaum returned from Goldman withword that the respondent would insist upon a 48 hour week andwould accept a minimum wage only for employees who had workedfor more than one year.Other employees were to be paid at any ratethe respondent desired for the first two months and at $12.00 mini-mum for the remainder of their first year. Though the proposalsregarding vacations, holidays, and union recognition were accepted,the provisions for back pay and for increases for certain employeeswere rejected outright.Livingston would not accept the new hourand minimum wage provisions, stating that he could not consentto the creation of an apprentice class for unskilled employees.Birn-baum agreed to take this decision back to Goldman and a furthermeeting was arranged for April 27th.When they met on April 27th, Birnbaum informed Livingstonthat Goldman had decided that since many of the striking employeeshad been taken on during the rush season which was coming to anend, he would no longer consider them his employees and would 20NATIONAL LABOR RELATIONS BOARDreinstate only seven.When Livingston objected, Birnbaum threwup his hands, stated he could not settle the matter and suggested thatLivingston see Charles Goldman himself.Livingston agreed andput forward the final proposal that a majority of the employees betaken back at once, the rest within a month, at $15.00 minimum wage,the agreement to be in writing.Birnbaum agreed to arrange ameeting with Goldman.On the next day, Birnbaum called Livingston and said Goldmanwas out of town and would not be back until sometime in the follow-ing week.On Tuesday of that week, before negotiations could becontinued, five of the striking employees went back to work, thestrike as an effective bargaining weapon was broken, and any pros-pect of securing agreement vanished.Between two and three weeks after the discharges, while the re-spondent was in the midst of the prolonged negotiations with Liv-ingston above-described, Neron, one of its salesmen, sought out SidneyMicheloff, a member of the negotiating committee of Local 2269, andtook him to lunch. It was apparently unusual for the respondent'ssalesmen thus to fraternize with the employees in the shipping de-partment; and Micheloff testified that he had never before had lunchwith Neron and was not very friendly with him. During lunchNeron asked Micheloff if he did not want to come back to work.Micheloff said he did and stated that he would be willing to relin-quish his membership in the Union. The same salesman later ap-proached Al Schneider and Nat Hoffman. These three employeeswere among the oldest and highest paid employees in the shippingdepartment;Micheloff testifying that he had received as much as$18.00 a week and that after talking with Neron he had concludedthat he was foolish to continue in a strike to better the $11.00 or$12.00 paid to other shipping employees.On May 4, 1936, shortly before Livingston was to open directnegotiations with Goldman, a friend called Micheloff and told himHarry Goldman would give him a job if he wanted it. ThereuponMicheloff, together with Al Schneider and Nat Hoffman, called onHarry Goldman and asked for their jobs.All three were reinstatedafter they stated that they would give up their connection with Local2269.Fernandez and Glay were reinstated the following day aftermaking a similar promise.Micheloff testified that it was understoodthat if the other employees applied for reinstatement seven or eightwould be taken back at once and the rest as soon as possible.Thoughall or most of the others have applied for reinstatement they havebeen refused.That renunciation of affiliation with Local 2269 was a conditionprecedent to reinstatement is clear on the face of the record.A defi-nite promise to withdraw from Local 2269 was given by all of th@ DECISIONS AND ORDERS21five individuals reinstated.ThoughMicheloff,a most unwillingwitness testifying under subpoena,stated that he,was not explicitlyrequested to make such a promise,he nevertheless admitted that hefelt called upon to offer it whenever his reinstatement was discussed,either with Neron or with Goldman. The discharge of April 10,1936,moreover, resulted from a refusal of these employees to makethis very promise which they made at the time of their reinstate-ment.Only one inference from such facts can be drawn.We findthat the respondent conditioned the reinstatement of five of its em-ployees in the shipping department upon their abandonment of theirright tojoin or assist Local 2269,thereby interfering with,restrain-ing, and coercing its employees in the exercise of the right to self-organization, to form, join, or assist labor organizations,to bargaincollectively through representatives of their own choosing, and toengage in concerted activities for the purposes of collective bargain-ing and other mutual aid and protection,as guaranteed in Section 7of the Act.The respondent asserts that throughout the period of the abovedescribed negotiations it fulfilled its obligation under the Act tobargain collectively with representatives of its employees and wasand is ready to continue to fulfill that obligation.There is no doubtthat the respondent negotiated with the representatives of Local 2269,meeting with them, receiving proposals, and putting forward coun-ter-proposals of its own.But there is equally little doubt that if theobligation of the Act is to produce more than a series of empty dis-cussions;bargaining must mean more than mere negotiation. Itmust mean negotiation with abona fideintent to reach an agreementif agreement is possible.Negotiations with an intent only to delayand postpone a settlement until a strike can be broken is not collectivebargaining within the meaning of Section 8,subdivision (5) of theAct.As we said inMatter of S. L. Allen d Company, Inc., a cor-poration,and Federal Labor Union Local No. 18526,Case No. C-60.Decided May 13,1936 :4To meet with the representatives of his employees,howeverfrequently, does not necessarily fulfill an employer's obligationsunder this Section.A construction of the collective bargainingprovision which overlooked the requirement that abona fideattempt to come to terms must be made,would substitute for non-recognition of the employees'representatives the incentive sim-ply to hamstring the union with endless and profitless "nego-tiations."In the absence of an attempt to bargain in good faithon the employer'spart, it is obvious that such"negotiations"can do nothing to prevent resort to industrial warfare where adispute of this nature arises.I N. L. R. B. 714.49446-38-vol. III-3 22NATIONAL LABOR RELATIONS BOARDThe present record persuades us that the respondent did not bar-gain in good faith with Local 2269.The discharges which met thefirst request to bargain; the delays and postponements, always at theinstance of the respondent's representative, that characterized thenegotiations once they were begun; the refusal to sign a writtenagreement; the constant changes in the basis of negotiations, eachtime further away from the desires of Local 2269; the efforts madeby one of the respondent's agents while the negotiations were stillgoing on to win the higher paid leaders away from Local 2269, breakthe strike, and avoid the necessity to bargain at all; these are notindicia ofa bona fideeffort to reach an agreement., Rather they sug-gest a design, facilitated by the youth and inexperience of the strikingemployees, to use the negotiating process as a strike-breaking device.We find that on about April 10, 1936, and thereafter, the respondentrefused to bargain collectively with Local 2269 as the representativeof the employees in its shipping department.VI.EFFECT OF UNFAIR LABOR PRACTICES UPON COMMERCEThe respondent ordinarily ships goods from its New York officethe same day that the order for them is received.This rapid ship-ment is one of the important facilities which it supplies to itscustomers.Interruption of the smooth functioning of the shippingdepartment inevitably results in lessening this rapidity of shipment.The respondent admitted at the hearing that the discharges andstrike on April 10, 1936, interfered with its shipments on that clay.The record does not indicate its effect during succeeding days, but itis hard to believe that, with more than two-thirds of its normal staffon strike, including five of the most experienced employees, normaloperations were resumed within 24 hours.We find that the activities of the respondent set forth in SectionV above, occurring in connection with the operations of the respond-ent described in Section I above, have a close, intimate, and substan-tial relation to trade, traffic, and commerce among the several States,and have led and tend to lead to labor disputes burdening and ob-structing commerce and the free flow of commerce.THE REMEDYTo repair the damage done by the discharges of April 10, 1936, wewill order the respondent to offer to reinstate the ten employees whosenames remain in the complaint, with back pay. If the respondentcan show, however, that due to the seasonal character of its business,certain of the employees of low seniority would not have been em-ployed full time during the entire period which has elapsed since thedischarges, we will order the payment to them of only that amount DECISIONS AND ORDERS23of back pay which they would in fact have earned under normalconditions.We will also order the respondent to bargain collectively with Local2269 as representative of the employees in its shipping department.That at the time of the hearing five members of Local 2269 had re-nounced their union affiliation is immaterial under the circumstancesof this case.We have found that such renunciation was the conditionupon which these five were reinstated and that the imposition of sucha condition was an unfair labor practice within the meaning ofSection 8, subdivision (1) of the Act.We are ordering the respond-ent to inform these five employees that this condition has been re-moved. In the presence of such a finding and order, to refrain fromordering the respondent to bargain collectively with Local 2269,would be to hold that the obligation of one subdivision of the Actmay be evaded by the successful violation of another; that an originalrefusal to bargain with the duly chosen, representatives of his em-ployees may be cured if only the employer can bring to bear sufficientinterference, restraint, and coercion to undermine the representatives'majority support before a hearing under this Act can be held.Wecan not permit the purposes of the Act to be thus undermined.CONCLUSIONS OF LAWUpon the basis of the foregoing findings of fact and upon the entirerecord in the proceeding, the Board finds and concludes as a matterof law :1.Textile House Workers Union No. 2269, United Textile Workersof America, is a labor organization, within the meaning of Section 2,subdivision (5) of the Act.2.The strike, commencing on April 10, 1936, is a labor dispute,within the meaning of Section 2, subdivision (9) of the Act.3.The respondent's employees who were discriminatorily dis-charged on April 10, 1936, were employees of the respondent at thetime of their discharge, and are still employees of the respondent,within the meaning of Section 2, subdivision (3) of the Act.4.The employees in the shipping department of Atlas Mills, Inc.,excluding all clerical, sales, supervisory, and general employees, con-stitute a unit appropriate for the purposes of collective bargaining,within the meaning of Section 9 (b) of the Act.5.By virtue of Section 9 (a) of the Act, Textile House WorkersUnion No. 2269, United Textile Workers of America, having beendesignated as their respresentative by a majority of the employeesin an appropriate unit, was on April 10, 1936, and at all times there-after has been, the exclusive representative of all employees in suchunit for the purpose of collective bargaining. 24NATIONAL LALOtt RELATIONS BOARD6.By refusing and continuing to refuse to bargain collectively withTextile House Workers Union No. 2269, United Textile Workers ofAmerica, as the exclusive representative of the employees in its ship-ping department, the respondent has engaged in and is engaging inunfair labor practices, within the meaning of Section 8, subdivision(5) of the Act.7.By discriminating in regard to the hire and tenure of employ-ment of Tom De La Curti, Milton Schwartz, Rudy Graff, Jack Silver,Al Goldwasser, Lou Malecki, Arthur Greenberg, Harold Spielman,Morton Goldberg, and Ben Richman, thereby discouraging member-ship in Textile House Workers Union No. 2269, United Textile Work-ers of America, the respondent has engaged in and is engaging inunfair labor practices, within the meaning of Section 8, subdivision(3) of the Act.8.By conditioning the reinstatement of Nat Hoffman, SidneyMicheloff, Al Schneider, Marvin Glay, and Eddie Fernandez, uponthe abandonment of their right to join or assist Textile House WorkersUnion No. 2269, United Textile Workers of America, by refusing andcontinuing to refuse to bargain collectively with Textile House Work-ers Union No. 2269, United Textile Workers of America, and by inter-fering with, restraining, and coercing its employees in the exercise ofthe rights guaranteed in Section 7 of the Act, the respondent hasengaged in and is engaging in unfair labor practices, within the mean-ing of Section 8, subdivision (1) of the Act.9.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2, subdivisions (6)and (7) of the Act.ORDEROn the basis of the foregoing findings of fact and conclusions oflaw and pursuant to Section 10, subdivision (c) of the National LaborRelations Act, the National Labor Relations Board hereby orders thatAtlas Mills, Inc., as the respondent herein, and as debtor in possessionpursuant to Section 77-B of the Bankruptcy Act, and its successorsin bankruptcy, shall :1.Cease and desist from :(a) Interfering with, restraining, or coercing its employees in theexercise of their rights of self-organization, to form, join or assistlabor organizations, to bargain collectively through representatives oftheir own choosing, and to engage in concerted activities for the pur-pose of collective bargaining or other mutual aid and protection, asguaranteed in Section 7 of the National Labor Relations Act;(b)Discouraging membership in Textile House Workers UnionNo. 2269, United Textile Workers of America, or in any other labororganization of its employees, by discharging, refusing to reinstateemployees, or otherwise discriminating in regard to hire or tenure of DECISIONS AND ORDERS25employment or any term or condition of employment, or by threatsof such discrimination against employees who have joined'or assistedTextile House Workers Union No.2269,United Textile Workers ofAmerica, or any other labor organization of its employees ;(c)Refusing to bargain collectively with TextileHouseWorkersUnion No. 2269, United Textile Workers of America, as the exclusiverepresentative of the employees in its shipping department.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Upon request bargain collectively with Textile House WorkersUnion No. 2269, United Textile Workers of America, as the exclusiverepresentative of its employees in the shipping department in respectto rates of pay, wages, hours of employment, and other conditions ofemployment ;(b)Offer to Tom De La Curti, Milton Schwartz, Rudy Graff, JackSilver, Al Goldwasser, Lou Malecki, Arthur Greenberg, Harold Spiel-man, Morton Goldberg, and Ben Richman immediate and full rein-statement to their former positions without prejudice to any rightsand privileges;(c)Make whole said Tom De La Curti, Milton Schwartz, RudyGraff, Jack Silver, Al Goldwasser, Lou Malecki, Arthur Greenberg,Harold Spielman, Morton Goldberg,and BenRichman for any lossof pay they have suffered by reason of their discharge by payment toeach of them, respectively,of a sum of money equalto that which eachof them, respectively, would normally have earnedas wages duringthe period from thedate oftheir discharge to the date of such offerof reinstatement,less any amountearned by each of them, respec-tively, during said period;(d) Inform Nat Hoffman, Sidney Micheloff, Al Schneider, MarvinGlay, and Eddie Fernandez in writing that they are free to join orassist Textile House Workers UnionNo. 2269,United Textile Workersof America, or any other labor organization of its employees, andthat their status as employees of AtlasMills,Inc., will not be affectedby such action on their part;(e)Post noticesin conspicuousplaces in the plant stating: (1)that the respondent willcease anddesist in the manneraforesaid;(2) that its employeesare free to join or assistTextileHouseWorkersUnion No. 2269, United Textile Workers of America, or any otherlabor organization of its employees and that theirstatus asemployeesof Atlas Mills, Inc., will notbe affectedby suchactionon their part;and (3) that suchnotices will remainposted for a period of thirty(30) consecutive days;(f)Notify the Regional Director for theSecond Regionin writingwithin ten (10) days from the date of this order what steps tlrespondent has taken to comply herewith.